Citation Nr: 9904774	
Decision Date: 02/22/99    Archive Date: 03/03/99

DOCKET NO.  94-15 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased rating for anxiety neurosis, 
currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. S. Nelson, Associate Counsel

INTRODUCTION

The veteran had active duty from May 1943 to September 1945.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which denied the veteran's request for an 
increased rating for his psychiatric condition.  In September 
1994, a notice of disagreement was received, and a statement 
of the case was issued in October 1994.  A substantive appeal 
was received in December 1994.

In January 1997 the Board remanded the case in order to 
obtain treatment records and afford the veteran a VA 
examination.  The additional development being complete, the 
case is now ready for review by the Board.


FINDING OF FACT

The veteran's service-connected psychiatric disorder is 
currently manifested by complaints of nightmares, sleep 
difficulties, and feelings of depression; objectively, he has 
moderate symptoms of dysthymia with no evidence of psychosis 
or impaired cognition.


CONCLUSION OF LAW

The schedular criteria for a rating of 30 percent for anxiety 
neurosis have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.132, Diagnostic Code 
9400 (1996); 38 C.F.R. § 4.130, Diagnostic Code 9400 
(effective November 7, 1996). 

REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran asserts that his anxiety neurosis is more 
disabling than currently evaluated.  A person who submits a 
claim for benefits under a law administered by the VA shall 
have the burden of submitting evidence sufficient to justify 
a belief by a fair and impartial individual that the claim is 
well-grounded.  See 38 U.S.C.A. § 5107(a).  The United States 
Court of Veterans Appeals (Court) has held that a mere 
allegation that a service-connected disability has become 
more severe is sufficient to establish a well-grounded claim 
for an increased rating.  See Caffrey v. Brown, 6 Vet. App. 
377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App 629, 632 
(1992).  Accordingly, the Board finds that the veteran's 
claim for an increased rating is "well-grounded" within the 
meaning of 38 U.S.C.A. § 5107(a).  

Once a claimant has presented a well-grounded claim, the VA 
has a duty to assist the claimant in developing facts which 
are pertinent to the claim.  See 38 U.S.C.A. § 5107(a).  The 
Board finds that all relevant facts have been properly 
developed, and that all evidence necessary for equitable 
resolution of the issue on appeal has been obtained. 

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where an 
increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994). If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

The veteran was granted service connection for anxiety 
neurosis by rating decision in September 1945.  The veteran's 
10 percent evaluation has been in effect since March 1948.

VA examinations dated in November 1946, January 1948, and 
November 1976 reflect that the veteran was diagnosed with 
chronic anxiety neurosis of a moderate to moderately severe 
degree.

At an August 1978 VA examination, the veteran complained of 
insomnia and increased irritability.  He stated that he had 
lost two jobs due to his irritability.  The veteran showed no 
thought or perceptual disorder.  His degree of impairment was 
of mild severity both socially and vocationally.  The 
diagnosis was anxiety neurosis.

An April 1995 VA intake assessment report indicates that the 
veteran served in World War II as a waist gunner on a B-17.  
The veteran stated that he participated in 41 missions.  He 
had been married for 48 years and had four children.  He 
indicated that he suffered from nightmares related to his 
military service 3-4 times weekly.  He could only sleep 4 to 
5 hours a night and reported that he was "dead tired" upon 
awakening in the morning.  It was noted by the examiner that 
the veteran described chronic depression which seemed related 
to his attempts to cope with symptoms of post-traumatic 
stress syndrome.

In August 1996, a hearing was held before the undersigned 
Board Member at the RO.  The veteran stated that his first 
wife had divorced him because she could not tolerate his mood 
swings.  He also remarked that his current marriage was 
working fine.  He indicated that his psychiatric symptoms 
included nervousness, a short temper, and problems with 
sleeping.  The veteran stated that he was currently receiving 
psychiatric treatment at a VA hospital.  As for his work 
life, the veteran remarked that the selected jobs where he 
did not have to deal closely with people.  He stated that the 
was nervous and short-tempered.  

The veteran underwent a VA examination in September 1997.  He 
presented with a depressive countenance with deep furrows.  
He said that he would sometimes hear the voice of friends and 
would carry on an "inner conversation."  The veteran's 
orientation was normal.  The diagnosis was dysthymia, mild to 
moderate in severity.  The Global Assessment of Functioning 
(GAF) was 75.

The veteran has been assigned a 10 percent disability for 
anxiety neurosis under the provisions of Diagnostic Code 
9400.  Pursuant to Diagnostic Code 9400, prior to November 7, 
1996, a 50 percent disability evaluation was warranted when 
the veteran's ability to establish or maintain effective or 
favorable relationships with people was considerably impaired 
and when his reliability, flexibility, and efficiency levels 
were so reduced by reason of his psychoneurotic symptoms as 
to result in considerable industrial impairment.  The 
criteria for a disability rating of 30 percent was warranted 
when there was definite impairment in the ability to 
establish and maintain effective and wholesome relationships 
with people, and where the psychoneurotic symptoms resulted 
in such reduction in initiative, flexibility, efficiency and 
reliability levels as to produce definite industrial 
impairment.  The criteria for a disability rating of 10 
percent were warranted for emotional tension or other 
evidence of anxiety productive of mild social and industrial 
impairment.  The Board notes here that the VA General Counsel 
concluded that "definite" is to be construed as "distinct, 
unambiguous, and moderately large in degree."  It represents 
a degree of social and industrial inadaptability that is 
"more than moderate but less than rather large."  VAOPGCPREC 
9-93 (Nov. 9, 1993).

During the course of the veteran's appeal, new regulations 
rating mental disorders were issued, and became effective 
November 7, 1996.  Under the newly issued Diagnostic Code 
94001, a rating of 50 percent is warranted for occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory; 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  A 30 
percent rating is warranted where the disorder is manifested 
by occupational and social impairment with an occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as depressed 
mood; anxiety; suspiciousness; panic attacks (weekly or less 
often); chronic sleep impairment; and mild memory loss (such 
as forgetting names, directions, and recent events).

The Court has indicated that when a law or regulation changes 
after a claim has been filed, but before the administrative 
or judicial appeal process has been concluded, the version 
most favorable to the veteran generally applies.  Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991); White v. Derwinski, 
1 Vet. App. 519, 521 (1991).  The Board observes that during 
the course of the appeal, the RO has duly considered the 
veteran's claim under both the old and the new rating 
criteria.  The Board's appellate review will do likewise.  

In the Board's judgment the veteran's psychiatric disability 
is more disabling than is reflected by the currently assigned 
10 percent evaluation.  The Board finds that the veteran's 
psychiatric disability most closely approximates a 30 percent 
evaluation under the old rating criteria.  Although the 
veteran was recently assigned a GAF of 75, the Board finds 
that the GAF score is not consistent with the finding by the 
September 1997 VA examiner that the veteran's dysthymia was 
of a mild to moderate severity.  The record indicates that 
the veteran suffers from a chronic sleep impairment as well 
as symptomatology indicative of chronic depression.  Further, 
the Board also observes that the file includes evidence and 
credible Board hearing testimony that the veteran's 
psychiatric problems have resulted in definite industrial 
impairment.  

The Board finds that the preponderance of the evidence is 
against entitlement to a rating in excess of 30 percent.  The 
medical records show symptoms which are mild and moderate in 
degree.  Further, there is no indication that the veteran 
suffers from such symptoms as memory impairment, difficulty 
in concentrating, bad judgment, or hallucinations or 
delusions.  The Board notes that the previously mentioned VA 
General Counsel opinion makes it clear that a 30 percent 
rating under the old criteria actually contemplates more than 
moderate impairment, thus further supporting a finding that a 
rating in excess of 30 percent is not warranted.

The Board is also unable to find that a rating in excess of 
30 percent is warranted under the new rating criteria.  While 
the record clearly shows routine and regular treatment for 
his psychiatric disability, as well as some sleep impairment, 
these symptoms are contemplated under the 30 percent rating.  
The totality of the evidence does not show symptoms which 
would warrant the next higher rating of 50 percent.  For 
example, the Board notes that the veteran has not been shown 
to suffer from poor judgment or circumstantial, 
circumlocutory, or stereotyped speech.  Also, the Board 
observes that the veteran has been able to maintain a 
marriage of almost five decades in duration.

The veteran's representative has requested that the case be 
remanded for another psychiatric examination.  The veteran 
and his representative contend that the September 1997 VA 
examiner did not review the veteran's entire claims file or 
offer an opinion as to the effect of the veteran's anxiety 
neurosis on his social and industrial adaptability.  However, 
the Board observes that the examiner did review the veteran's 
outpatient chart and discussed in great detail the April 1995 
VA intake assessment.  Further, by offering a GAF score, the 
examiner supplied the information as to the veteran's social 
and industrial adaptability.

In reaching this decision, the Board has considered the 
history of the veteran's disability, as well as the current 
clinical manifestations and the effect this disability may 
have on the earning capacity of the veteran.  See 38 C.F.R. 
§§ 4.1, 4.2. (1998).    In the Board's opinion, the veteran's 
psychiatric disability is simply not manifested to a degree 
to warrant a higher schedular evaluation under the Schedule 
for Rating Disabilities.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (1998) have been 
considered whether or not they were raised by the veteran as 
required by the holding of the United States Court of 
Veterans Appeals in Schafrath v. Derwinski, 1 Vet. App. 589, 
593 (1991), including the provisions of 38 C.F.R. 
§ 3.321(b)(1).  The Board finds that in this case, the 
disability picture is not so exceptional or unusual as to 
warrant referral for consideration of an evaluation on an 
extraschedular basis.  For example, it has not been shown 
that the veteran's anxiety neurosis has resulted in frequent 
hospitalizations or caused marked interference in employment.  
The Board is therefore not required to remand this matter to 
the RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).



ORDER

Subject to the provisions governing the award of monetary 
benefits, an evaluation of 30 percent for an anxiety neurosis 
is granted.



		
	BRUCE KANNEE	
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.




- 4 -


